



 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 


 
CONSENT TO AMENDMENT AND WAIVER
 
This CONSENT TO AMENDMENT AND WAIVER (this “Consent”), dated as of April 9, 2007
(the “Effective Date”), is entered into among EMCORE Corporation, a New Jersey
corporation (the “Company”), and the beneficial owners party
hereto (collectively, the “Consenting Holders”). Capitalized terms used but not
defined herein have the meanings assigned to them in the Indenture, dated as of
February 24, 2004 (the “Indenture”), between the Company and Deutsche Bank Trust
Company Americas, as trustee (the “Trustee”).
 
RECITALS
 
WHEREAS, the Company announced on November 6, 2006 that its board of directors
established a special committee (the “Special Committee”) to conduct an internal
investigation relating to the Company’s historical stock option grant procedures
and that the Company has informed the Securities and Exchange Commission (the
“SEC”) of the Special Committee’s investigation;
 
WHEREAS, on December 15, 2006, the Company filed a Form 12b-25 with the SEC
stating that the Company is (i) continuing to review the findings of the Special
Committee as well as the accounting guidance regarding stock option granting
practices recently published by the SEC to determine, among other things, for
which specific prior periods a restatement of its historical financial
statements may be required and (ii) unable to file its Form 10-K for the fiscal
year ended September 30, 2006 (the “Form 10-K”) within the time period
prescribed by the SEC;
 
WHEREAS, on January 12, 2007, the Company received two letters purporting to
constitute notices of default from persons claiming to hold more than 25% of the
5% Convertible Senior Subordinated Notes due 2011 issued pursuant to the
Indenture (the “Notes”) and on January 30, 2007 received three additional
letters purporting to constitute notices of default from Cede & Co., the nominee
of The Depository Trust Company (“DTC”) and the Holder of record of $21,000,000
in aggregate principal amount of the Notes (collectively, the “Notices”);
 
WHEREAS, on February 12, 2007, the Company filed a Form 12b-25 with the SEC
stating that the Company would not be able to timely file its Quarterly Report
on Form 10-Q for the quarter ended December 31, 2006 (the “Form 10-Q”);
 
WHEREAS, under Section 8.02 of the Indenture, if the Company does not cure the
purported default within sixty (60) calendar days following notice of default,
an Event of Default would occur under the Indenture and the Trustee or the
Holders of at least 25% of the outstanding principal amount of the Notes could
accelerate the maturity of the Notes causing the outstanding principal amount of
the Notes and accrued and unpaid interest thereon to become immediately due and
payable;
 
WHEREAS, Section 11.02 of the Indenture permits the Company and the Trustee to
amend or supplement the Indenture with the consent of the Holders of at least a
majority in principal amount of the Notes then outstanding and Sections 8.04 and
11.02 of the Indenture permit the Holders of at least a majority in principal
amount of the Notes to waive compliance by the Company with any provision of the
Indenture and the Notes;
 
WHEREAS, on April 5, 2007, the Company received a notice of acceleration
purporting to accelerate payment of the Notes (the “Notice of Acceleration”);
 
WHEREAS, Section 8.02 of the Indenture permits the Holders of a majority in
aggregate principal amount of the then outstanding Notes to rescind an
acceleration and its consequences by written notice to the Trustee;
 
WHEREAS, the Consenting Holders, representing a majority in aggregate principal
amount outstanding on the date thereof, desire to rescind the Notice of
Acceleration and its consequences in accordance with Section 8.02 of the
Indenture; and
 
WHEREAS, the Company and the Consenting Holders desire to amend the Indenture
and the Notes in the form of the First Supplemental Indenture between the
Company and the Trustee, a copy of which is attached hereto as Exhibit A (the
“Supplemental Indenture”).
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
 
AGREEMENT
 
Section 1.  Waiver. Pursuant to Sections 8.04 and 11.02 of the Indenture and
subject to the provisions set forth in Section 13 f the Supplemental Indenture
upon effectiveness of the Supplemental Indenture, each Consenting Holder hereby
waives (the “Waiver”) any and all Defaults or Events of Default relating to any
failure of the Company to observe or perform any covenant or agreement contained
in the Notes or the Indenture as a result of the Company’s failure to file with
the SEC, or with the Trustee, the Form 10-K, the Form 10-Q and/or any other
reports that the Company fails to file in a timely manner (collectively, the
“Asserted Reports Defaults”) for reasons in whole or in part directly or
indirectly attributable to or arising out of the Company’s review of its
historical stock option grants as initially reported in a Current Report on Form
8-K filed with the SEC on November 6, 2006. Any Defaults or Events of Default
that have occurred with respect to Section 6.03 of the Indenture shall be deemed
to have been cured for all purposes and the Notices are hereby withdrawn.
 
Section 2.  Supplemental Indenture. Pursuant to Section 11.02 of the Indenture,
each Consenting Holder hereby consents to the execution and delivery by the
Company and the Trustee of the Supplemental Indenture in substantially the form
attached hereto as Exhibit A and to the amendments to the Indenture and the
Notes set forth therein (the “Amendments”).
 
Section 3.  Recission and Agreement to Rescind. Each of the Consenting Holders
hereby rescinds the Notice of Acceleration and will cause the Depositary to be
so advised. Furthermore, in the event that Holders or beneficial owners of the
Notes (other than the Consenting Holders) holding at least 25% in aggregate
principal amount of the outstanding Notes deliver or the Trustee delivers a
notice of default to the Company relating to any Asserted Reports Defaults
and/or declares all of the Notes to be due and payable (the “Acceleration”),
each of the Consenting Holders, severally and not jointly, hereby agrees to
provide, within three business days after the Company notifies such Consenting
Holder that Holders or beneficial owners of the Notes have given such
Acceleration, written notice to the Trustee that such Consenting Holder rescinds
such notice and/or the Acceleration, as applicable, in accordance with Section
8.02 of the Indenture.
 
Section 4.  Transfer. Any Consenting Holder may transfer its Notes (together
with its rights hereunder) to any Person, subject to the ability of such Person
to make the representations and warranties set forth in Section 6 of this
Consent and subject to each such Person executing a counterpart to this Consent
and delivering such counterpart to the Trustee and the Company prior to the
transfer. Any transfer in violation of this Section 4 shall be null and void.
The provisions of this Section 4 will terminate on the Purchase Expiration Date
(as defined in Section 5 hereof). The parties agree that the Trustee shall have
no responsibility whatsoever with respect to any transfers in accordance with
this Section 4.
 
Section 5.  Purchase of Notes. At any time prior to the fifth Business Day
following the Effective Date (the “Purchase Expiration Date”), the Company may
purchase an aggregate of 12% of the outstanding principal amount of Notes held
by each of the Consenting Holders, upon notice to the Consenting Holders setting
forth the purchase date (not later than the Purchase Expiration Date), at a
purchase price equal to $1,000 per $1,000 principal amount of the Notes
purchased plus accrued and unpaid interest, if any, to but excluding the date of
purchase. On the purchase date, the Company shall notify the Trustee as to which
Notes the Company intends to repurchase and shall transmit by wire transfer to
the Paying Agent (as defined in the Indenture) an aggregate amount of money
sufficient to pay the purchase price of and accrued interest on the Notes to be
purchased from the Consenting Holders. Each Consenting Holder shall cause the
broker or custodian holding such Consenting Holder’s beneficial interest in the
Notes to be purchased from such Consenting Holder to submit an instruction
through DTC’s DWAC system to the Paying Agent to withdraw the amount of Notes to
be purchased from such Consenting Holder. Upon the Paying Agent’s receipt of
such instructions, the Company shall cause the Paying Agent to deliver to the
account number set forth next to each Consenting Holder’s name on Schedule I
hereto payment in the amount set forth next to each Consenting Holder’s name on
Schedule I hereto. The Consenting Holder will not be entitled to receive
interest accrued on and after the purchase date, provided the purchase price has
been deposited with the Paying Agent.
 
Section 6.  Representations and Warranties of the Consenting Holders. Each of
the Consenting Holders hereby represents and warrants to the Company as follows:
 
(a) Each Consenting Holder is the beneficial owner of the principal amount of
Notes indicated below its name on the signature page hereto, has the power and
authority to vote such Notes, has full power and authority to execute and
deliver this Consent and to perform its obligations hereunder and owns the Notes
through the DTC Participant or Custodian set forth in Schedule I hereto.


(b) Each Consenting Holder has such knowledge and experience in financial and
business matters that such Consenting Holder is capable of protecting its own
interests in connection with the grant of the rights set forth herein and
evaluating the merits and risks related thereto.


(c) Each Consenting Holder and such Consenting Holder’s advisors have such
knowledge and experience in financial, tax and business matters so as to enable
the Consenting Holder to utilize the information made available to the
Consenting Holder to evaluate the merits and risks of transaction contemplated
by this Consent and to make an informed investment decision with respect
thereto.


(d) Each Consenting Holder has its own tax advisors and has not relied upon the
Company and/or its representatives for tax advice in connection with the
transactions contemplated by this Consent.


(e) Each Consenting Holder acknowledges that the Amendments, including, without
limitation, the amendment to Section 3.07(a) of the Indenture contained in the
Supplemental Indenture, provide additional rights or benefits to the Holders of
the Notes and that such Amendment does not adversely affect the legal rights
under the Indenture of such Consenting Holder.


Section 7.  Representation and Warranty of the Company. The Company hereby
represents and warrants to the Consenting Holders that it has full power and
authority to execute and deliver this Consent and to perform its obligations
hereunder.
 
Section 8.  Tax Consequences. The Consenting Holders acknowledge that the
Amendments and Waiver may constitute a taxable event with respect to the Notes
and that each Consenting Holder has consulted its tax advisors regarding the
risk that adoption of the Amendments and Waiver constitutes a significant
modification for U.S. federal income tax purposes, the tax consequences to them
if the Amendments and Waiver are so treated, the characterization of the Notes
and any new notes (if the Amendments and Waiver constitute a significant
modification) as securities for tax purposes, and the tax consequences of
continuing to hold Notes after the adoption of the Amendments and Waiver
(including the specific consequences in the event of a subsequent redemption of
the Notes). The Consenting Holders further acknowledge that, to ensure
compliance with requirements imposed by the Internal Revenue Service, that any
U.S. federal income tax advice contained in this communication (including
attachments) is not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the Internal Revenue Code or (ii)
promoting, marketing, or recommending to another party any transaction or matter
addressed herein.
 
Section 9.  Miscellaneous.
 
(a)  Severability. In case any provision of this Consent shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
(b)  Counterpart Originals. The parties may sign any number of counterparts of
this Consent and on separate counterparts. Each signed counterpart shall be an
original, but all of them together represent the same agreement.
 
(c)  Headings. The Headings of the Sections of this Consent have been inserted
for convenience of reference only, are not to be considered part of this Consent
and shall in no way modify or restrict any of the terms or provisions hereof.
 
(d)  Governing Law. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND
BE USED TO CONSTRUE THIS CONSENT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES
OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.
 
(e)  Amendment. This Consent may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.
 
(f)  Notices. All notices provided for or permitted hereunder shall be made in
writing by hand-delivery, facsimile or air courier guaranteeing overnight
delivery to the other party at the following addresses (or at such other address
as shall be given in writing by any party to the others):
 
If to the Company:


EMCORE Corporation
1600 Eubank Blvd. SE
Albuquerque, NM 87123
Attention: Chief Financial Officer
Facsimile No.: (505) 323-3402


with a copy to:


Jones Day
51 Louisiana Avenue N.W.
Washington, DC 20001
Attention: John E. Welch, Esq.
Facsimile No.: (202) 626-1700


If to the Consenting Holders, at the addresses shown below their names on the
signature page attached to this Consent, or to such other address as has been
designated by notice in writing by such party to the others in accordance with
the provisions of this Section 9(f).
 
All such notices shall be deemed to have been duly given (i) when delivered by
hand, if personally delivered, (ii) when confirmation of receipt is delivered by
facsimile transmission or (iii) on the next business day, if timely delivered to
an air courier guaranteeing overnight delivery. For purposes of this Consent,
“business day” shall mean any day other than a Saturday, Sunday or a day on
which banking institutions in the State of New York are authorized or obligated
by law or executive order to close.
 



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed as of the date first above written.
 


EMCORE CORPORATION




By: /s/ Reuben Richards Jr.  
Name: Reuben Richards Jr.
Title: Chief Executive Officer





Signature Page to Consent to Amendment and Waiver
 
 

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed as of the date first above written.
 
CONSENTING HOLDER:


Akanthos Arbitrage Master Fund, LP
By Akanthos Capital Mgmt, LLC its GP




By: /s/ Michael Kao   
Michael Kao, Manager


Holder of $21,000,000 principal amount of the Notes


Address:

   
c/o Akanthos Capital Management, LLC

21700 Oxnard Street, Suite 1520
Woodland Hills, CA 91367
Facsimile No.: 818-883-8271



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed as of the date first above written.
 
CONSENTING HOLDER:


ALEXANDRA GLOBAL MASTER FUND LTD.


By: ALEXANDRA INVESTMENT MANAGEMENT, LLC, as Investment Manager




By: /s/ Mikhail Filimonov  
Name: Mikhail Filimonov
Title: Chairman & CEO


Holder of $6,475,000 principal amount of the Notes


Address:
c/o Alexandra Investment Management, LLC
767 Third Avenue
39th Floor
New York, New York 10017
Facsimile No.: 211-301-1810

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed as of the date first above written.
 
CONSENTING HOLDER:


CC ARBITRAGE LTD.






By: /s/ Allan Weine    
Name: Allan Weine
Title: Managing Director


Holder of $10,500,000 principal amount of the Notes


Address:
111 W. Jackson 20th Floor
Chicago, IL 60604
Facsimile No.: 312-692-7551

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed as of the date first above written.
 
CONSENTING HOLDER:


CITIGROUP GLOBAL MARKETS INC.






By:   /s/ Kevin G. Russell  
Name: Kevin G. Russell
Title: M.D.


Holder of $22,775,000 principal amount of the Notes


Address:
390 Greenwich Street - 3rd Floor
New York, NY 10013
Facsimile No.: 212-723-8881

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed as of the date first above written.
 
CONSENTING HOLDER:


FIDELITY CONVERTIBLE SECURITIES FUND






By:   /s/ Peter Lydecker  
Name: Peter Lydecker
Title: Assistant Treasurer


Holder of $9,000,000 principal amount of the Notes


Address:
82 Devonshire Street V13H
Boston, MA 02109
Facsimile No.: 617-392-1720

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed as of the date first above written.
 
CONSENTING HOLDER:


FIDELITY STRATEGIC DIVIDEND & INCOME FUND






By:   /s/ Peter Lydecker  
Name: Peter Lydecker
Title: Assistant Treasurer


Holder of $1,000,000 principal amount of the Notes


Address:
82 Devonshire Street V13H
Boston, MA 02109
Facsimile No.: 617-392-1720

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed as of the date first above written.
 
CONSENTING HOLDER:


FORUM FUNDS - ABSOLUTE STRATEGIES FUND, managed by Mohican Financial Management,
LLC






By:   /s/ Eric Hage   
Name: Eric Hage
Title: Chief Investment Officer


Holder of $300,000 principal amount of the Notes


Address:
21 Railroad Avenue, Suite 35
Cooperstown, NY 13326
Facsimile No.: 607-547-1903

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed as of the date first above written.
 
CONSENTING HOLDER:


MOHICAN VCA MASTER FUND LTD.






By:   /s/ Eric Hage   
Name: Eric Hage
Title: Chief Investment Officer


Holder of $2,500,000 principal amount of the Notes


Address:
21 Railroad Avenue, Suite 35
Cooperstown, NY 13326
Facsimile No.: 607-547-1903

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed as of the date first above written.
 
CONSENTING HOLDER:


ONYX FUNDS HOLDINGS LDC






By:   /s/ Jason Mallet   
Name: Jason Mallet
Title: Portfolio Manager


Holder of $1,000,000 principal amount of the Notes


Address:
88 Pine Street
New York, NY 10005
Facsimile No.: 212-514-6767

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed as of the date first above written.
 
CONSENTING HOLDER:


TQA SPECIAL OPPORTUNITIES MASTER FUND LTD






By:   /s/ Robert Butman   
Name: Robert Butman
Title: CEO


Holder of $3,100,000 principal amount of the Notes


Address:
333 Ludlow Street
Staford, CT 06902
Facsimile No.:

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed as of the date first above written.
 
CONSENTING HOLDER:


WHITEBOX DIVERSIFIED CONVERTIBLE ARBITRAGE PARTNERS LP






By:   /s/ Jonathan Wood   
Name: Jonathan Wood
Title: Chief Financial Officer/Director


Holder of $1,000,000 principal amount of the Notes


Address:
3033 Excelsior Blvd., Suite 300
Minneapolis, MN 55416
Facsimile No.:



















